Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2

TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December
9, 2016 (this “Amendment”), by and among CATALENT PHARMA SOLUTIONS, INC., a
Delaware corporation (the “Borrower”), PTS INTERMEDIATE HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), MORGAN STANLEY SENIOR FUNDING, INC.
(“MSSF”), as Administrative Agent (in such capacity, the “Administrative
Agent”), Collateral Agent and Swing Line Lender and the Lenders party hereto.

PRELIMINARY STATEMENTS:

(1)    The Borrower, Holdings, MSSF, as Administrative Agent, Collateral Agent
and Swing Line Lender, MSSF and JPMorgan Chase Bank, N.A., as L/C Issuers, the
other lenders party thereto and the other agents party thereto have entered into
an Amended and Restated Credit Agreement dated as of May 20, 2014 (as the same
may have been amended, supplemented or otherwise modified prior to the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2)    The Borrower, the undersigned Lenders and the Administrative Agent have
agreed to amend the Credit Agreement as hereinafter set forth.

(3)    Morgan Stanley Senior Funding, Inc., J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and RBC Capital Markets, LLC1
(collectively, the “Arrangers”) are acting as joint lead arrangers and joint
lead bookrunners for this Amendment.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1.    Amendments to Credit Agreement. Upon, and subject to, the
satisfaction of the conditions precedent set forth in Section 2 below, the
Credit Agreement is hereby amended as follows:

(a)    Section 1.01 of the Credit Agreement is amended by inserting the
following new definitions in the appropriate alphabetical order:

“Amendment No. 2” means that certain Amendment No. 2 to the Amended and Restated
Credit Agreement, dated as of December 9, 2016, among Holdings, the Borrower,
the Lenders party thereto and the Administrative Agent.

“Amendment No. 2 Effective Date” means the date on which all of the conditions
contained in Section 2 of Amendment No. 2 have been satisfied or waived by the
Administrative Agent.

 

 

1  RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada.



--------------------------------------------------------------------------------

(b)    Section 1.01 of the Credit Agreement is further amended by restating
clause (a) of the definition of “Applicable Rate” as follows:

“(a) on and after the Amendment No. 2 Effective Date, (i) in respect of the
Dollar Term Loans, a percentage per annum equal to, in the case of Eurodollar
Rate Loans, 2.75% and, in the case of Base Rate Loans, 1.75% and (ii) in respect
of the Euro Term Loans that are Eurodollar Rate Loans, a percentage per annum
equal to 2.50%.”

(c)    Section 2.05(a)(i) is hereby amended by restating clause (4) of the
proviso to the first sentence thereof as follows:

“(4) in the case of any Repricing Event (as defined below) with respect to all
or any portion of the Term Loans, a prepayment premium of 1.00% shall apply to
any principal amount of the Term Loans subject to such Repricing Event during
the first six-month period after the Amendment No. 2 Effective Date.”

(d)    Section 2.12 is hereby amended by inserting the following sentence at the
end of thereof:

Notwithstanding anything to the contrary contained herein, the Borrower may
apply the proceeds of the €380,000,000 4.75% senior unsecured notes due 2024
issued by the Borrower on (or within five Business Days prior to) the Amendment
No. 2 Effective Date to prepay on a non-ratable basis the Term Loans held by any
Term Lender which declines or fails to consent to Amendment No. 2 as the
Borrower and the Administrative Agent may agree.

SECTION 2.    Conditions of Effectiveness. Section 1 of this Amendment shall
become effective on the date when, and only when, the following conditions shall
have been satisfied or waived (such date, the “Effective Date”):

(a)    The Administrative Agent shall have received a counterpart signature page
of this Amendment duly executed by (i) Holdings, (ii) the Borrower, (iii) the
Term Lenders and (iv) any Increasing Lenders on, or prior to, 5:00 p.m., New
York City time on December 1, 2016 (the “Consent Deadline”).

(b)    (i) After giving effect to this Amendment and the transactions
contemplated hereby, the representations and warranties set forth in Article V
of the Credit Agreement (as amended by this Amendment) and in any other Loan
Document are true and correct in all material respects on and as of the
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date; provided further
that any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates and (ii) no Default has occurred and is continuing, or would result from
the occurrence of the Effective Date.

 

2



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received a certificate of the
Borrower dated as of the Effective Date signed on behalf of the Borrower by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower as to
the matters set forth in Section 2(b) above.

(d)    The Administrative Agent shall have received a certified copy of the
resolutions of the Board of Directors or other governing body, as applicable, of
each Person that is a Loan Party (or duly authorized committee thereof)
authorizing this Amendment and the matters contemplated hereby and thereby
respectively.

(e)    The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Effective Date,
shall be paying) all fees in connection with this Amendment as previously agreed
in writing by the Borrower and all reasonable out-of-pocket and documented
expenses (including the fees and expenses of Shearman & Sterling LLP) incurred
by the Arrangers and the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment required to be paid in
connection with this Amendment.

SECTION 3.    Representations and Warranties. The Borrower represents and
warrants to the Agents and the Lenders that:

(a)    Each Loan Party and each of its Subsidiaries (i) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization and (ii) has all requisite
power and authority to execute and deliver this Amendment and perform its
obligations under this Amendment and the Loan Documents to which it is a party.

(b)    The execution and delivery of this Amendment by each Loan Party that is a
party hereto and the performance under this Amendment and the Loan Documents to
which each Loan Party is a party, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01 of the Credit Agreement), or require any payment to be
made under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any material Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (ii)(x), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

(c)    No material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment, except
for (i) the approvals, consents, exemptions, authorizations,

 

3



--------------------------------------------------------------------------------

actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (ii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

(d)    This Amendment has been duly executed and delivered by each Loan Party
that is party hereto. This Amendment constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party that is party
hereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 4.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Amendment.

(b)    The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Collateral Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations of the Loan Parties under the
Loan Documents, in each case, as amended by this Amendment.

(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents. On and after the effectiveness of this Amendment, this Amendment
shall for all purposes constitute a Loan Document.

(d)    Each Loan Party hereby (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party, (ii) ratifies and reaffirms each grant of a
lien on, or security interest in, its property made pursuant to the Loan
Documents (including, without limitation, the grant of security made by such
Loan Party pursuant to the Security Agreement) and confirms that such liens and
security interests continue to secure the Obligations under the Loan Documents,
subject to the terms thereof and (iii) in the case of each Guarantor, ratifies
and reaffirms its guaranty of the Obligations pursuant to the Guaranty.

SECTION 5.    Increasing Lenders. If any Term Lender declines or fails to
consent to this Amendment by returning an executed counterpart of this Amendment
to the Administrative Agent prior to the Consent Deadline, then pursuant to and
in compliance with the terms of Section 3.07 of the Credit Agreement, such Term
Lender may be replaced and its commitments and/or obligations purchased and
assumed by either a new lender (a “New Lender”) or an existing Lender which is
willing to consent to this Amendment (an “Existing Lender” and, together with
any New

 

4



--------------------------------------------------------------------------------

Lender, the “Increasing Lenders”) upon execution of this Amendment (which will
also be deemed to be the execution of an Assignment and Assumption substantially
in the form of Exhibit E to the Credit Agreement). The Loan Parties and the
Administrative Agent hereby agree that from and after the Amendment No. 2
Effective Date, each New Lender shall be deemed to be, and shall become, a
“Lender”, a “Term Lender”, a “Dollar Term Lender” and/or a “Euro Term Lender”,
as applicable, for all purposes of, and with all the rights and remedies of a
“Lender”, a “Term Lender”, a “Dollar Term Lender” and/or a “Euro Term Lender”,
as applicable, under, the Credit Agreement and the other Loan Documents.

SECTION 6.    Costs and Expenses. The Borrower agrees to pay all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration of this
Amendment and the other instruments and documents to be delivered hereunder or
in connection herewith (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent) in accordance with the terms
of Section 10.04 of the Credit Agreement.

SECTION 7.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic delivery (e.g., “pdf”) shall be effective as delivery of a
manually executed counterpart of this Amendment.

SECTION 8.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Amended and Restated Credit Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written.

 

CATALENT PHARMA SOLUTIONS, INC. By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Executive Vice President & Chief Financial
Officer PTS INTERMEDIATE HOLDINGS LLC By:  

/s/ Matthew Walsh

Name:   Matthew Walsh Title:   Executive Vice President & Chief Financial
Officer

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement
(Catalent)



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent By:  

/s/ Nehal Abdel Hakim

Name:   Nehal Abdel Hakim Title:   Authorized Signatory

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement
(Catalent)

 




--------------------------------------------------------------------------------

Lender Signature Page to Amendment No. 2 to Amended and Restated Credit
Agreement

On file with the Administrative Agent.

Signature Page to Amendment No. 2 to Amended and Restated Credit Agreement
(Catalent)